DETAILED ACTION
Election/Restrictions
This Office action is in response to the Response to Election/Restriction requirement dated 1/20/2021. Applicant's election without traverse of Species I, Fig. 1, and claims 1-20 is acknowledged.
It should be noted that claims 4-5, 16, and 19-20 are drawn to a non-elected species and are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Thus, claims 1-3, 6-15, and 17-18 of this Application are under examination. If a generic claim is found to be allowable, the withdrawn claims may be rejoined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 7-10, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 15 recite the limitation “said working chambers” in line 2. There is insufficient antecedent basis for this limitation in the claims.

Regarding claim 7, the term “preferably” in line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 12, the phrase “in particular” in line 3 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 13 recites the limitation “at least one of the connecting fluid conduits” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 also recites, “wherein at least one of the connecting fluid conduits, connecting said at least one synthetically commutated fluid working machine with a different hydraulic device, is vented at least at times of the working interval of said synthetically commutated fluid working machine, using a fluid intake device.” This claim limitation is indefinite because it is unclear if the “different hydraulic device” and the “fluid intake device” are the same element. Therefore, claim 13 is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-15, and 17-18 are rejected, as best as can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by Kellner 6,722,857.
Kellner discloses, regarding claim 1, a fluid working machine arrangement, comprising a synthetically commutated hydraulic fluid working machine (see 2), having at least one working chamber 2e with at least one actuated valve 14, wherein said at least one actuated valve 14 fluidly communicates with a connecting fluid conduit 18, wherein said connecting fluid conduit comprises at least one venting device 19 that is fluidly connected to a fluid intake device 3; Re claim 2, wherein said synthetically commutated hydraulic fluid working machine (2) comprises a plurality of working chambers 2e (there are multiple cylinders 2c; see col. 4, lines 8-21), wherein preferably a plurality of working chambers 2e connect to a common connecting fluid conduit (see col. 4, lines 22-29); Re claims 3 and 15, wherein for at least one of said working chambers 2e said actuated valve 14 connect to a common connecting fluid conduit (see col. 4, lines 22-29) and/or wherein at least part of said synthetically commutated hydraulic fluid working machine (2) is designed as a synthetically commutated hydraulic fluid pump (clearly shown in Fig. 1; see abstract); Re claims 6, 17, and 18, wherein said at least one venting device 19 is designed, at least in part, as a fluid orifice and/or as a check valve device and/or as a single way fluid throughput device (see throttle 19); Re claim 7; wherein said at least one fluid intake device 3 is designed as an active fluid intake device, preferably taken from the group comprising fluid working machines, fixed displacement fluid working machines, variable displacement fluid working machines, cogwheel fluid working machines, piston fluid working machines, passive-valve fluid working machines, non-synthetically commutated Re claim 8, wherein said synthetically commutated fluid working machine (2) is designed and arranged for use in an open fluid hydraulic circuit and/or in that at least said synthetically commutated fluid working machine (2) fluidly connects to at least a fluid reservoir 5, either directly and/or indirectly (clearly shown in Fig. 1); Re claim 9, wherein said at least one fluid intake device 3 is designed and arranged for use in an open fluid hydraulic circuit and/or in that it connects to said at least one venting device 19 and/or to at least one alternative fluid source, in particular to a fluid reservoir 5 (clearly shown in Fig. 1); Re claim 10, wherein said at least one venting device 19 and/or the fluid connection between said at least one venting device 19 and said fluid intake device 3 comprises a fluid throughput restriction means and/or is designed, at least in part, as a fluid throughput restriction means, wherein said fluid throughput restriction means is preferably a fixed and/or a variable fluid throughput restriction means (element 19 is a zero-feed throttle); Re claim 11, wherein said at least one venting device 19 is arranged at least in the vicinity of the locally highest point of the respective connecting fluid conduit 18; Re claim 12, wherein said at least one venting device 19 connects to said synthetically commutated hydraulic fluid working machine (2), in particular to an interior volume and/or an interior part of said synthetically commutated hydraulic fluid working machine (clearly shown in Fig. 1).
regarding claim 13, a method of venting a synthetically commutated fluid working machine (see 2), wherein at least one of the connecting fluid conduits 18, connecting said at least one synthetically commutated fluid working machine (2) with a different hydraulic device 3, is vented at least at times of the working interval of said synthetically commutated fluid working machine (2), using a fluid intake device 3; Re claim 14, wherein it is employed for a fluid working machine arrangement comprising a synthetically commutated hydraulic fluid working machine (2), having at least one working chamber 2e with at least one actuated valve 14, wherein said at least one actuated valve 14 fluidly communicates with a connecting fluid conduit 18, wherein said connecting fluid conduit 18 comprises at least one venting device 19 that is fluidly connected to a fluid intake device 3.

Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476.  The examiner can normally be reached on 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746